Citation Nr: 0419406	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-08 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disorder, status post medial femoral 
condyle fracture and arthroscopic debridement.

2.  Entitlement to service connection for a right eye 
disorder, to include pinguecula, secondary to trauma.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

In his April 2003 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  He was scheduled for such a hearing 
in May 2004 but did not report for that hearing and provided 
no explanation for his failure to report.  Accordingly, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's current left knee disorder is productive of 
full range of motion, painful motion, and some evidence of 
tenderness of the knee joint.

3.  The veteran's current right eye disorder is etiologically 
related to in-service trauma.

4.  The veteran does not currently suffer from a bilateral 
hearing loss disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left knee disorder, status post medial femoral 
condyle fracture and arthroscopic debridement, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2003).

2.  A right eye disorder, to include pinguecula, secondary to 
trauma, was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA has fulfilled 
its duty to assist the veteran with the development of facts 
pertinent to his claims.  Specifically, the RO has afforded 
the veteran comprehensive VA examinations addressing his 
claimed disabilities, and the Board is unaware of any 
unobtained but potentially relevant medical records.

The Board is similarly satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a March 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  Additionally, the veteran 
was requested to tell VA of any additional information or 
evidence he wanted VA to try and obtain for him and was 
advised where he should send the information describing 
additional evidence or the evidence itself.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As this letter was 
issued prior to the appealed rating decision, and any 
additional evidence in the possession of the veteran was 
requested, this case poses no procedural concerns in view of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).

II.  Entitlement to a higher initial evaluation for a left 
knee disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In the appealed December 2001 rating decision, the RO granted 
service connection for a left knee disorder, based on in-
service medical treatment and surgery following a left knee 
injury in January 1986, and assigned a 10 percent evaluation, 
effective from November 2000.  This evaluation has since 
remained in effect and is at issue in this case.

The RO based the initial 10 percent evaluation on the results 
of a November 2001 VA examination, during which the veteran 
reported left knee medial pain with activity, some popping 
and grinding of the left knee, and no current treatment or 
medications.  The examination revealed full range of motion 
from zero to 140 degrees, albeit with "increased pain with 
resisted motion of the knee."  The medial joint space was 
mildly tender, but the lateral joint space was non-tender.  
Also, there was mild retropatellar compression tenderness.  
McMurray's, Lachman's and pivot shift tests were negative, 
and there was no obvious effusion.  No fatigability or 
incoordination of the left knee was noted.  X-rays revealed 
soft tissue prominence of the suprapatellar region, with the 
possibility of a joint effusion not excluded.  The bony 
anatomy otherwise appeared normal.  The examiner diagnosed 
status post medial femoral condyle fracture (1986) and status 
post arthroscopic debridement, healed and stable with 
residual symptoms and physical findings.  The examiner noted 
that "a 30 degree flexion range of motion loss" should be 
assigned in view of the "Deluca issue" of increased pain 
with resisted motion of the knee.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).

The RO has evaluated the veteran's left knee disorder by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
38 C.F.R. §§ 4.20, 4.27.  Under Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation, while moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  A 30 percent evaluation is in order in 
cases of severe recurrent subluxation or lateral instability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the veteran's current left knee symptoms 
consist of full range of motion, painful motion, and some 
evidence of tenderness of the knee joint.  The November 2001 
VA examination revealed no actual evidence of instability.  
The Board finds that the aggregate of the veteran's current 
symptoms signifies no more than slight disability, as these 
symptoms, including the suggested 30 degree reduction in 
motion in view of DeLuca, are not more than minimally 
disabling.  As a consequence, a 10 percent evaluation under 
Diagnostic Code 5257 remains appropriate, as there is no 
indication of a moderately disabling disability.

The Board has considered all potentially applicable 
diagnostic codes.  However, there is no evidence of ankylosis 
of the left knee (Diagnostic Code 5256); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258); flexion limited to 30 degrees (20 percent under 
Diagnostic Code 5260); or extension limited to 15 degrees (20 
percent under Diagnostic Code 5261).  The Board also notes 
that separate evaluations for arthritis and instability are 
not warranted, as these have not been shown in the present 
case.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

Overall, the evidence of record does not support an initial 
evaluation in excess of 10 percent for the veteran's service-
connected left knee disorder, and the preponderance of the 
evidence is therefore against his claim for this benefit.  
The Board, in reaching this determination, acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For 
showing chronic disease in service, a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time is 
required.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

B.  Right eye disorder

During service, in June 1985, the veteran was treated for an 
apparent infection and tissue damage from trauma to the right 
eye.  He was seen again for recurrent hemorrhagic cysts in 
April 1987, and his disorder was noted to be the "same 
thing" as in June 1985.  Also, during his March 1989 
separation examination, the veteran reported a history of 
trauma of the right eye.

The veteran underwent a VA eye evaluation in November 2001, 
during which he reported a history of being poked in the eye 
around 1986.  The examination revealed mild pinguecula in the 
right eye.  The diagnosis was pinguecula of the right eye, 
secondary to "trauma and sequelae."

In this case, the evidence of record contains clear 
documentation of an in-service right eye injury in 1985.  
Moreover, the VA examiner who diagnosed pinguecula of the 
right eye described this disability as being secondary to 
trauma, and there has been no evidence or complaint of any 
trauma to the right eye other than that sustained and 
documented during service.  The Board therefore finds that it 
is more likely than not that the veteran's current right eye 
disorder is etiologically related to in-service trauma.  
Accordingly, service connection is warranted for that 
disorder, and the claim for this benefit is granted in full.

C.  Bilateral hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service entrance examination from August 1985 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
0
0
LEFT
5
0
5
5
5

None of the veteran's subsequent audiological evaluations 
revealed any pure tone thresholds between 500 Hertz and 4000 
Hertz in excess of 20 decibels.  His March 1989 separation 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
0
0
5
10
10

In conjunction with his current claim, the veteran underwent 
a VA audiological evaluation in November 2001.  This 
evaluation revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
15
20
15
15
15

Speech recognition testing revealed recognition ability of 
100 percent bilaterally.  The examiner concluded that the 
veteran's hearing sensitivity was within normal limits 
bilaterally.

In this case, there is no evidence of record signifying a 
hearing loss disability under 38 C.F.R. § 3.385, either in 
service or after service, and, in the absence of competent 
evidence of a current hearing loss disorder, the veteran's 
claim for service connection for bilateral hearing loss must 
be denied.  

The Board, in reaching this determination, acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).













ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disorder, status post medial femoral condyle 
fracture and arthroscopic debridement, is denied.

Entitlement to service connection for a right eye disorder, 
to include pinguecula, secondary to trauma, is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



